DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Chinese Patent Application No.202011259308X, filed on November 11, 2020.

Information Disclosure Statement
3.	The information disclosure statements (IDSs) submitted on 06/29/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Title Objection
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Abstract Objection
5.	Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Claim Objections
6.	Claims 15- 20 are objected to because of the following informalities: 
The claim language “The apparatus according to claim 14…” should be “The network device control apparatus…….” to be consistent with claim 14.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-8,11,14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meagher et al. (US 2020/0220351 hereinafter referred to as Meagher) in view of Tang et a. (US 2022/0148130 herein after referred to as Tang). 

Regarding claim 1,
Meagher
“A network device control method, wherein the method comprises: collecting, by a control apparatus, first working data,” (Meagher [0085] [0046], analytic server  (i.e., a network device) receiving real-time data from various sensors. The real-time sensor data obtained from various operations of a monitored system. Various types of systems can be monitored). 
“wherein the first working data comprises a first measurement value, a first performance value, and a first device running parameter, the first measurement value indicates a working condition corresponding to a network device in a working process, the first performance value indicates data transmission quality of the network device in the working condition indicated by the first measurement value, and the first device running parameter indicates a corresponding running parameter when data transmission quality of the network device is the first performance value;” (Meagher [0046][0047], the real-time data comprising various types of data representing working condition of  the monitored system. For example, if the monitored system is electrical power generation/distribution system, the real-time data obtained from the sensors includes voltage, frequency, current, power factor etc. In addition, temperature and environmental information values also obtained from the sensors to reflect the working status of the monitored system. Thus, the real-time data and corresponding values represent group of information regarding the status of the monitored system). 
“determining, by the control apparatus, whether the first working data meets a trend of a first set,” (Meagher [0014], determining whether the real-time data (i.e., first working data) matches with predicted data (i.e., first set)). 
“wherein the first set comprises a plurality of groups of working data, and an increasing/decreasing trend of measurement values in the plurality of groups of working data is consistent with an increasing/decreasing trend of performance values in the plurality of groups of working data, or an increasing/decreasing trend of measurement values in the plurality of groups of working data is contrary to an increasing/decreasing trend of performance values in the plurality of groups of working data;” (Meagher [0014][0059], determining pattern consistency between the rea-time data and the model predicted data or detecting difference between the real-time data and the predicted data in order to perform calibration and synchronization . The predicted data generated by simulation engine for meaningful comparison with real-time data. Thus, when the comparison is performed, type of data in the real-time data compared with their corresponding data in simulated predicted data to detect similarity pattern or difference). 
 “determining, by the control apparatus, second working data based on a current measurement value, and” (Meagher [0014] [0099] and [0067], obtaining updated predicted model (i.e., second working data) based on real time measurements by performing a calibration process. The calibration is repetitive process based on the current real time data to get updated predicted model that is consistent with currently measured real-time data). 
“controlling, based on a second device running parameter in the second working data, the network device to run” (Meagher [0067] [0106], the updated model (i.e. predicted sensor data that is consistent with real-time data) used as better predictive output values for the monitored system. Using the updated model for controlling/managing the monitored system). 
“wherein the current measurement value indicates a working condition currently corresponding to the network device, the second working data comprises a second measurement value, a second performance value, and the second device running parameter, and the first set comprises the second working data or the second working data is associated with the first set.” (Meagher [0067], the updated model obtained by performing calibration and synchronization based real-time sensor data. Therefore, there are multiple new real-time sensor data exist as long as the calibration process is continuing as a periodic process. As discussed above, the sensor data comprises various types of data reflecting the operational condition of the monitored system). 
	Meagher does not explicitly teach:
“adding, by the control apparatus, the first working data to the first set in response to that the first working data meets the trend of the first set; and”
Tang teaches:
“adding, by the control apparatus, the first working data to the first set in response to that the first working data meets the trend of the first set; and” (Tang [0239] [0237], teaches incremental supervised type of machine learning process in which input data continuously used for further training the model by adapting the new input data with the previously used input data. Supervised machine learning process is based on predetermined or desired satisfactory condition of output).  
Both Meagher and Tang teaches performance prediction using a machine learning model. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Meagher to include incremental supervised machine learning model in which new input data continuously used with the previous input data as disclosed by Tang, such inclusion helps to continuously train the model with both new data and old data in order to get desired and accurate results (Tang [00239] [0237]). 

Regarding claim 14,
Meager teaches: 
“A network device control apparatus, comprising: a memory storing instructions; and a processor coupled to memory; wherein the instructions, when executed by the processor, cause the network device control apparatus:” (Meagher [0304]).
“collect first working data” (Meagher [0085] [0046], analytic server (network device control apparatus) receiving real-time data (i.e., first working data) from various sensors. The real-time sensor data obtained from various operations of monitored system. Various types of systems can be monitored). 
“wherein the first working data comprises a first measurement value, a first performance value, and a first device running parameter, the first measurement value indicates a working condition corresponding to a network device in a working process, the first performance value indicates data transmission quality of the network device in the working condition indicated by the first measurement value, and the first device running parameter indicates a corresponding running parameter when a data transmission quality of the network device is the first performance value;” (Meagher [0046][0047], the real-time data comprising various types of data representing working condition of  the monitored system. For example, if the monitored system is electrical power generation/distribution system, the real-time data obtained from the sensors includes voltage, frequency, current, power factor etc. In addition, temperature, environmental information values also obtained from the sensors to reflect the working status of the monitored system. Thus, the real-time data and corresponding values represent group of information regarding the status of the monitored system). 
“determine whether the first working data meets a trend of a first set,” (Meagher [0014], determining whether the real-time data (i.e., first working data) matches with predicted data (i.e. first set)). 
 “wherein the first set comprises a plurality of groups of working data, and an increasing/decreasing trend of measurement values in the plurality of groups of working data is consistent with an increasing/decreasing trend of performance values in the plurality of groups of working data, or an increasing/decreasing trend of measurement values in the plurality of groups of working data is contrary to an increasing/decreasing trend of performance values in the plurality of groups of working data” (Meagher [0014][0059], determining pattern consistency between the rea-time data and the model predicted data or detecting difference between the real-time data and the predicted data in order to perform calibration and synchronization . The predicted data generated by simulation engine for meaningful comparison with real-time data. Thus, when the comparison is performed, type of data in the real-time data compared with their corresponding data in simulated predicted data to detect similarity pattern or difference). 
 “wherein determine second working data based on a current measurement value; and” (Meagher [0014] [0099] and [0067], obtaining updated predicted model (i.e., second working data) based on real time measurements by performing calibration process. The calibration is repetitive process based on the current real time data to get updated predicted model that is consistent with currently measured real-time data).
“control, based on a second device running parameter in the second working data, the network device to run,” (Meagher [0067] [0106], the updated model (i.e. predicted sensor data that is consistent with real-time data) used as better predictive output values for the monitored system. Using the updated model for controlling/managing the monitored system). 
“wherein the current measurement value indicates a working condition currently corresponding to the network device, the second working data comprises a second measurement value, a second performance value, and the second device running parameter, and the first set comprises the second working data or the second working data is associated with the first set. (Meagher [0067], the updated model obtained by performing calibration and synchronization based real-time sensor data. Therefore, there are multiple new real-time sensor data exist as long as the calibration process is continuing as a periodic process. As discussed above, the sensor data comprises various types of data reflecting the operational condition of the monitored system). 
	Meagher does not explicitly teach:
add the first working data to the first set in response to that the first working data meets the trend of the first set, 
Tang teaches:
“add the first working data to the first set in response to that the first working data meets the trend of the first set,” (Tang [0239] [0237], teaches incremental supervised type of machine leering process in which input data continuously used for further training the model by adapting the new input data with the previously used input data. Supervised machine learning process is based on predetermined or desired satisfactory condition of output).  
Both Meagher and Tang teaches performance prediction using machine learning model. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Meagher to include incremental supervised machine learning model in which new input data continuously used with the previous input data as disclosed by Tang, such inclusion helps to continuously train the model with both new data and old data in order to get desired and accurate results (Tang [0239] [0237]). 
 
Regarding claims 2 and 15, the combination of Meager and Tang teaches all the limitations of claims 1 and 14.
Meager teaches:
“wherein the determining, by the control apparatus, whether the first working data meets a trend of the first set comprises:” (Meagher [0014], determining whether the real-time data matches with predicted data). 
“obtaining, by the control apparatus, third working data from the first set” (Meagher [0014] [0099] and [0067], obtaining updated predicted model based on real time measurements by performing calibration process based on previously observed sensor data predicted model data. The calibration is repetitive process based on the current real time data to get updated predicted model. Thus, there is new updated model when the calibration process performed).
“wherein the third working data comprises a third measurement value, a third performance value, and a third device running parameter, and a difference between the first measurement value and the third measurement value is not greater than a difference between the first measurement value and any other measurement value in the first set;” (Meagher [0067] [0014], the updated model obtained by performing calibration and synchronization based real-time sensor data. Therefore, there are multiple new real-time sensor data exist as long as the calibration process continue as a periodic process. The calibration process is based a threshold valine and detected difference between current measurements and predict iced model. As discussed above, the sensor data comprises various types of data reflecting the operational condition of the monitored system). 
“determining, by the control apparatus, whether an increasing/decreasing trend of the first measurement value relative to the third measurement value and an increasing/decreasing trend of the first performance value relative to the third performance value meet a preset change trend” wherein the preset change trend is a change consistency trend or a change contrary trend; and” (Meagher [0014], the comparison of the current real time data and currently used predicted data determines whether the value patterns are consistent or different based on the predetermined threshold). 
“in response to that the increasing/decreasing trend of the first measurement value relative to the third measurement value and the increasing/decreasing trend of the first performance value relative to the third performance value meet the preset change trend, determining, by the control apparatus, that the first working data meets the trend of the first set.” (Meagher [0014], the comparison produces results whether the current real time measurement is consistent with the compared predicted model or not consistent with predicted model).  

Regarding claims 3 and 16, the combination of Meager and Tang teaches all the limitations of claims 1 and 15.
Meager teaches:
“wherein before the obtaining, by the control apparatus, third working data from the first set, the method comprises: sorting, by the control apparatus, the plurality of groups of working data in the first set based on the measurement values in the plurality of groups of working data.” (Meagher [00014] [0099] [0067] [0101], obtaining updated predicted model based on real time measurements by performing calibration process based on previously observed sensor data and predicted model data. Updating the model included modifying one or more values sensor data). 

  Regarding claims 4 and 17, the combination of Meager and Tang teaches all the limitations of claims 1 and 14.
Meager teaches:
“wherein before the determining, by the control apparatus, second working data based on a current measurement value, the method further comprises: obtaining, by the control apparatus, a second set based on the first set, wherein the second set is obtained from the first set through sampling based on a sampling parameter, and the second set comprises the second working data.”   (Meagher [00014] [0099] [0067] [0046], obtaining updated predicted model based on real time measurements by performing calibration process. The updated predicted model data is based on the current real-time various sensor data. Therefore, the updated model reflects the most current sensor data. The sensors data obtained from various components the monitored system). 

Regarding claims 5 and 18, the combination of Meager and Tang teaches all the limitations of claims 4 and 17.
Meager teaches:
“wherein the determining, by the control apparatus, second working data based on a current measurement value comprises: searching, by the control apparatus, the first set or the second set for the matched second working data based on the current measurement value.” (Meager [0011] [0014], the updated model predicted data is obtained by comparing the current real-time data and predicted model data. Performing calibration based on the comparison to gent modified model data). 

Regarding claims 6 and 19, the combination of Meager and Tang teaches all the limitations of claims 4 and 17.
Meager teaches:
“wherein the determining, by the control apparatus, second working data based on a current measurement value comprises: inputting, by the control apparatus, the current measurement value into a prediction model,” (Meagher [0014] and Fig. 7, the updated model is obtained by imputing the current real-time data into the generated virtual model system). 
“wherein the prediction model is generated through training by using the first set or the second set, and the prediction model is used to predict, based on the current measurement value,” (Meagher [0067] and Fig. 8, the model is periodically calibrated based on current real-time data). 
“the second working data that matches the current measurement value; and obtaining, by the control apparatus, the second working data that is output by the prediction model.” (Meagher [0014] and Fig. 8, the updated model is consistent with current real time sensor data and obtained from the predicted system output).  

Regarding claims 7 and 20, the combination of Meager and Tang teaches all the limitations of claims 4 and 17.
Meager teaches:
“ wherein the method further comprises: obtaining, by the control apparatus, fourth working data and fifth working data from the first set, wherein the fourth working data comprises a fourth measurement value, a fourth performance value, and a fourth device running parameter, the fifth working data comprises a fifth measurement value, a fifth performance value, and a fifth device running parameter, the fourth measurement value is a minimum measurement value in the first set, and the fifth measurement value is a maximum measurement value in the first set;”  (  Meagher [00014][0099] and [0067], obtaining updated predicted model based on real time measurements by performing calibration process. The calibration is repetitive process (i.e., there are multiple updated predicted models) based on the current real time data to get updated predicted model that is consistent with currently measured real-time data).
“determining, by the control apparatus, whether a difference between the fourth performance value and the fifth performance value is greater than a first preset threshold; and adjusting, by the control apparatus, the sampling parameter based on the difference in response to that the difference between the fourth performance value and the fifth performance value is greater than the first preset threshold” (Meagher [0014], obtaining updated model predict value is based on the comparison of the model the current real-time data by determining differences with values using predetermined threshold value. As discussed above, the process is repetitive process).  
 
Regarding claim 8, the combination of Meager and Tang teaches all the limitations of claim 4.
Meager teaches:
“before the determining, by the control apparatus, whether the first working data meets a trend of a first set, further comprising: determining, by the control apparatus, whether the first performance value meets a second preset threshold; and in response to that the first performance value meets the second preset threshold, determining, by the control apparatus, whether the first working data meets the trend of the first set.”  (Meagher [0014] [0062], determining whether the real-time data matches with predicted data, and performing calibration based on the determination. The calibration is performed based on predetermined value). 

Regarding claim 11, the combination of Meager and Tang teaches all the limitations of claim 4.
Meager teaches:
wherein before the determining, by the control apparatus, whether the first working data meets a trend of a first set, the method further comprises: determining, by the control apparatus, whether a device parameter of the network device is consistent with a device parameter corresponding to the first set; and obtaining, by the control apparatus, a third set in response to that the device parameter of the network device is inconsistent with the device parameter corresponding to the first set, wherein the third set comprises the first working data” (Meager [0013][0096], detecting data differences from the comparison of the current real-time data and model predicted data. thus, consistency is not satisfied yet from the comparison. The real-time data and the predicted model data represent/comprising the same type of data but their values may different because the model data is virtually predicted simulated data for the monitored system).  

7.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Meagher et al. (US 2020/0220351 hereinafter referred to as Meagher) in view of Tang et a. (US 2022/0148130 herein after referred to as Tang), further in view of Mizutani et al. (US 2013/0279918 hereinafter referred to as Mizutani). 

Regarding claim 12, the combination of Meager and Tang teaches all the limitations of claim 1.
The combination of Meager and Tang does not teach:
“wherein when the network device comprises at least two groups of transceivers, each of the at least two groups of transceivers comprises a plurality of transceivers, and each transceiver in the at least two groups of transceivers is in a low power consumption state, the method further comprises: determining, by the control apparatus, whether to start the transceiver; in response to starting the transceiver, obtaining, by the control apparatus, a current measurement value, and determining seventh working data based on the current measurement value, wherein the seventh working data comprises a seventh measurement value, a seventh performance value, and a seventh device running parameter, and the first set comprises the seventh working data or the seventh working data is associated with the first set; separately sending, by the control apparatus, a startup signal to the at least two groups of transceivers at a first moment, wherein the startup signal comprises the seventh working data, and the startup signal is used to indicate to start running a first preset quantity of transceivers in the low power consumption state in each group of transceivers based on the seventh device running parameter; and separately sending, by the control apparatus, the startup signal to the at least two groups of transceivers at a second moment, to indicate to start running a second preset quantity of transceivers in the low power consumption state in each group of transceivers based on the seventh device running parameter”
Mizutani teaches:
“wherein when the network device comprises at least two groups of transceivers, each of the at least two groups of transceivers comprises a plurality of transceivers, and each transceiver in the at least two groups of transceivers is in a low power consumption state,” (Mizutani [0013] [0091], teaches a device comprising plurality of transceivers categorized in two groups in standby modes with their corresponding power consumption amount. Mizutani further teaches running state mode, and the standby modes further classified as high-speed startup mode and minimum power mode). 
“the method further comprises: determining, by the control apparatus, whether to start the transceiver;” (Mizutani [0096], discloses mode change transition from one mode to another. Thus, the transceiver starts the new mode). 
“in response to starting the transceiver, obtaining, by the control apparatus, a current measurement value, and determining seventh working data based on the current measurement value, wherein the seventh working data comprises a seventh measurement value, a seventh performance value, and a seventh device running parameter, and” (Mizutani [0095] [0096], teaches current running mode and its corresponding measured power consumption for the mode)
“the first set comprises the seventh working data or the seventh working data is associated with the first set;” (Mizutani [0095], the current running mode and current power consumption are performance data of the network device). 
 “separately sending, by the control apparatus, a startup signal to the at least two groups of transceivers at a first moment, wherein the startup signal comprises the seventh working data, and the startup signal is used to indicate to start running a first preset quantity of transceivers in the low power consumption state in each group of transceivers based on the seventh device running parameter; and” (Mizutani [0102][0187], mode change is performed by sending instruction to the transceiver to change the current running mode. The number of transceivers for selected type mode also determined based on minimum power mode).
“separately sending, by the control apparatus, the startup signal to the at least two groups of transceivers at a second moment, to indicate to start running a second preset quantity of transceivers in the low power consumption state in each group of transceivers based on the seventh device running parameter” (Mizutani [00187] [0102], teaches mode change from one mode to another for selected number of transceivers based on minimum power mode. Mode change is performed by sending instruction to each transceivers).   
Meagher, Tang and Mizutani teaches performance analysis of network device. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Meagher and Tang to include performance analysis of plurality of transceivers of device based on their power consumption as disclosed by Mizutani, such analysis improves the power consumption of the network device by changing operational mode of the transceivers (Mizutani [0013]). 

Regarding claim 13, the combination of Meager, Mizutani and Tang teaches all the limitations of claim 12.
Mizutani teaches:
“wherein the determining, by the control apparatus, whether to start the transceiver comprises: obtaining, by the control apparatus, a traffic load of a current network system and/or a working mode of the transceiver, wherein the working mode comprises an active mode and a standby mode; and when the traffic load exceeds a preset traffic threshold and/or the transceiver is converted from the standby mode to the active mode, determining, by the control apparatus, to start the transceiver.” (Mizutani [0096] [0187] [0102], discloses mode change transition from one mode to another. Thus, the transceiver starts the new mode. The mode change from one current mode to another node for selected number of transceivers is based on minimum power mode. Mode change is performed by sending instruction to each transceivers).   
Meagher, Tang and Mizutani teaches performance analysis of network device. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Meagher and Tang to include performance analysis of plurality of transceivers of device based on their power consumption as disclosed by Mizutani, such analysis improves the power consumption of the network device by changing operational mode of the transceivers (Mizutani [0013]).

8.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Meagher et al. (US 2020/0220351 hereinafter referred to as Meagher) in view of Tang et a. (US 2022/0148130 herein after referred to as Tang), further in view of Dai et al. (US 2022/0091654 hereinafter referred to as Dai). 

Regarding claim 9, the combination of Meager and Tang teaches all the limitations of claim 1.
The combination of Meagher and Tang does not teach:
“wherein the method further comprises: determining, by the control apparatus, whether a change value of a junction temperature of the network device in preset duration exceeds a third preset threshold, wherein the junction temperature is a measurement value; and in response to that the change value of the junction temperature in the preset duration exceeds the third preset threshold, obtaining, by the control apparatus, sixth working data based on a current junction temperature of the network device, and controlling, by using a sixth device running parameter in the sixth working data, the network device to run, wherein the sixth working data comprises a sixth measurement value, a sixth performance value, and the sixth device running parameter, the sixth measurement value comprises the junction temperature, and the first set comprises the sixth working data or the sixth working data is associated with the first set.
Dai teaches:
“wherein the method further comprises: determining, by the control apparatus, whether a change value of a junction temperature of the network device in preset duration exceeds a third preset threshold wherein the junction temperature is a measurement value; and” (Dai [0017] Fig. 3, determining internal temperature increase of a computing device based on internal temperature threshold value. The internal temperature is measured value), 
“in response to that the change value of the junction temperature in the preset duration exceeds the third preset threshold, obtaining, by the control apparatus, sixth working data based on a current junction temperature of the network device, and” (Dai [0010]- [0011], predicting future temperature and device operation modification when the internal temperature exceed the threshold).
“controlling, by using a sixth device running parameter in the sixth working data, the network device to run, wherein the sixth working data comprises a sixth measurement value, a sixth performance value, and the sixth device running parameter, the sixth measurement value comprises the junction temperature, and the first set comprises the sixth working data or the sixth working data is associated with the first set.” (Dai [0011], controlling the device using the predicted temperature and various device operation modification). 
Meagher, Tang and Dai teaches performance prediction. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Meagher and Tang to include internal temperature prediction feature of a computing device and controlling the device based on the prediction as disclosed by Dai, such inclusion improves temperature control of the computing device improves the user experience (Dai [0011]). 

Regarding claim 10, the combination of Meager, Dai and Tang teaches all the limitations of claim 9.
Dai teaches: 
“wherein the method further comprises: controlling, by the control apparatus, a heat dissipation device to run in a first working mode, wherein a heat dissipation efficiency of the heat dissipation device in the first working mode is greater than a preset heat dissipation efficiency” (Dai [0011], controlling the computing device’s internal heat by executing device operation modification the replace the previous operation). 
Meagher, Tang and Dai teaches performance prediction. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Meagher and Tang to include internal temperature prediction of computing device and controlling the device based on the prediction as disclosed by Dai, such inclusion improves temperature control of the computing device improves the user experience (Dai [0011]). 
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references teach performance prediction and controlling of computing device.
Egger et al. (US 11,419,247).
Padfield et al. (US 2021/0203576)
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/Examiner, Art Unit 2456                    
                                                                                                                                                                                    
/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454